                                          Case 4:20-cv-04368-HSG Document 28 Filed 04/15/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT D. ANDERSON,                                 Case No. 20-cv-04368-HSG
                                   8                    Plaintiff,                           ORDER GRANTING EXTENSION OF
                                                                                             TIME
                                   9             v.
                                                                                             Re: Dkt. No. 27
                                  10     M. MCGALLON, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, Defendants’ request for an extension of time to file their

                                  14   dispositive motion is GRANTED. Dkt. No. 27. Defendants shall file their dispositive motion by

                                  15   July 15, 2021. Plaintiff’s opposition to the dispositive motion must be filed with the Court and

                                  16   served upon defendants no later than 28 days from the date the motion is filed. Defendants shall

                                  17   file a reply brief no later than 14 days after the date the opposition is filed. The motion shall be

                                  18   deemed submitted as of the date the reply brief is due. No hearing will be held on the motion.

                                  19          This order terminates Dkt. No. 27.

                                  20          IT IS SO ORDERED.

                                  21   Dated: 4/15/2021

                                  22                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  23                                                     United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
